* Writ of error dismissed for want of jurisdiction, Jan. 15, 1919.
The original locating surveyor of the Robert Potter survey, as found by the jury, actually established on the ground and marked for identification the northwest corner of the survey at a post oak tree marked "R. P." near the water's edge of Ferry or Caddo Lake. An established original corner must govern and control. Accordingly, the other calls in the patent for the west line will be followed from the established northwest corner. These calls are for the meanders of the lake, and, as found by the jury, the original locating surveyor of the Robert Potter survey intended to make the water's edge and the meanders of Ferry or Caddo Lake the west boundary line of the survey. The identification on the ground of the footsteps of the surveyor determines the true boundary. Hughes v. State, 57 Tex. Civ. App. 306, 123 S.W. 177. Therefore the west boundary line of the Robert Potter survey will in this case follow the meanders of the lake; for, as found by the jury, the receding of the waters of the lake on the west boundary line of the survey was slow and gradual, and where the change is gradual and imperceptible the boundaries extend to the waters. 5 Cyc. 904; Tiedeman on Real Property, § 489; 1 R.C.L. p. 230.
We have carefully examined all the assignments in the case, and conclude that no error exists that warrants a reversal of the judgment.
  Affirmed. *Page 991